John A.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 14, 2014

                                      No. 04-14-00461-CV

                              Jo A. MOORE and Anthony Moore,
                                        Appellants

                                                v.

                                      John A. HURTADO,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 393075
                            Honorable Jason Wolff, Judge Presiding

                                         ORDER
        This is an appeal of a final judgment of a county court in an eviction suit. Appellant has
filed a motion requesting that we stay the judgment. This court is not, however, authorized to
stay the county court’s judgment pending this appeal “unless, within 10 days of the signing of
the judgment, the appellant file[d] a supersedeas bond in an amount set by the county court.”
TEX. PROP. CODE ANN. § 24.007(a) (West Supp. 2013); see also TEX. R. CIV. P. 510.13. Because
appellant’s motion does not state that such a supersedeas bond was filed, appellant’s motion is
DENIED.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court